Exhibit 10.1

September 24, 2019

Rodney O. Martin, Jr.

Voya Financial, Inc.

230 Park Avenue

13th Floor

New York, N.Y. 10169

Re: Amended Employment Agreement

Dear Rod:

This letter agreement (the “Amendment”) amends and extends your Employment
Agreement, dated as of December 11th, 2014 (the “2014 Agreement”), as previously
amended pursuant to amendment agreements dated September 17, 2017 and
September 27, 2018 (the 2014 Agreement, as so amended, the “Current Agreement”,
and the Current Agreement, as hereby amended, the “Agreement”) with Voya
Financial, Inc., a Delaware corporation (the “Company”). All capitalized terms
used and not expressly defined herein shall have the meaning set forth in the
Current Agreement. Except as expressly amended herein, all provisions of the
Current Agreement shall remain in effect through the end of the Term (as
extended hereby and as it may be mutually agreed to be further extended).

1. Extension of Term; Additional Mutual Option to Further Extend Term.

This Amendment shall be effective as of the date set forth above (the “Amendment
Effective Date”). Effective as of the Amendment Effective Date, you and the
Company agree that, unless terminated earlier as provided in Section 5 of the
Agreement, the Term of the Agreement will end on December 31, 2021; provided,
however, that, prior to July 1, 2021, you and the Company may mutually agree to
extend the Term of the Agreement by an additional year to December 31, 2022.
Notwithstanding anything herein to the contrary, in the event that you and the
Company agree that this Agreement shall expire as of the end of the Term, such
expiration shall not constitute a termination by the Company without Cause or by
you for Good Reason.

2. Your Compensation.

Section 3 of the Current Agreement is hereby amended and restated in its
entirety to read:

“3. Your Compensation

(a) Base Salary. During your employment, for periods before January 1, 2020, you
will receive an annual base salary (your “Salary”) in an amount not less than
$1,000,000, payable semi-monthly in accordance with the Company’s regular
payroll practices. On January 1, 2020, your Salary shall increase to an amount
not less than $1,200,000.



--------------------------------------------------------------------------------

(b) Incentive Compensation Plan. During your employment, you will be eligible to
participate in the Incentive Compensation Plan (as it may be amended from time
to time, the “ICP”) for each fiscal year of the Company beginning during your
employment. Starting with fiscal year 2018, your target bonus opportunity under
the ICP for each fiscal year will be equal to 225% of your Salary for such year
(“ICP Target Opportunity”) with any actual award (higher or lower) determined by
the Compensation and Benefits Committee of the Board (the “Committee”) based on
the Company’s actual performance, subject to the terms and conditions of the
ICP. Your ICP awards shall be subject to terms and conditions no less favorable
than those applicable to other senior executive officers of the Company with
respect to their annual incentive award opportunities.

(c) Long-Term Incentive Plans. During your employment, starting in fiscal year
2020, you will be eligible to receive a long-term incentive award opportunity in
each fiscal year of the Company beginning during your employment (which grant
shall be made no later than such date in the calendar year when long-term
incentive award grants are made to other senior executive officers), with a
target value equal to 750% of your Salary (“Target LTI Opportunity”) with any
actual award (higher or lower) determined by the Committee based on the
Company’s actual performance, subject to the terms and conditions of the
applicable long-term incentive plan of the Company under which such awards are
granted and with the form(s) of the award (e.g., performance units, restricted
stock units, options or other awards) and performance metrics to be determined
by the Committee in its discretion.

(d) Benefit Plans. During your employment, you will be entitled to participate
in each of the Company’s employee benefit and welfare plans, including plans
providing retirement benefits or medical, dental, hospitalization, life or
disability insurance, on a basis that is at least as favorable as that provided
to other senior executives of the Company generally.”

3. Termination of Employment Without Cause or by you for Good Reason Within Two
Years Following a Change in Control.

Section 6(e) of the Current Agreement is hereby amended and restated in its
entirety to read:

“(e) Without Cause or by you for Good Reason Within Two Years Following a Change
in Control. Subject to Section 6(g) and 6(i) below, if, during the Term, the
Company terminates your employment without Cause or you terminate your
employment for Good Reason within two (2) years following a Change in Control:

(1) The Company will pay you your Accrued Compensation and will provide you with
the Other Benefits.

(2) The Company will pay you your CIC Pro-Rata ICP Award. Your “CIC Pro-Rata ICP
Award” will be equal to your ICP Award Opportunity multiplied by a fraction the
numerator of which is the number of days of your employment since the fiscal
year ending before Termination Notice and the denominator of which is 365.

 

-2-



--------------------------------------------------------------------------------

(3) The Company will pay you a lump sum severance payment in an amount equal to
(A) your Salary plus your ICP Award Opportunity (not taking into account any
reductions to those amounts which would constitute Good Reason) multiplied by
(B) two-and-a-half (2.5).

(4) If you elect continuation coverage under the Company’s group health plan(s)
pursuant to Section 4980B of the Internal Revenue Code of 1986, as amended
(“COBRA”), the Company will reimburse you for your premiums for 18 months, on a
monthly basis within 30 days following your payment of such premium.

(5) Any restricted stock units, performance share units, restricted stock, stock
options or any other equity-based awards granted to you after the Effective Date
will continue to be vested and settled and shares delivered (or be exercisable)
on the scheduled dates set forth in the agreements evidencing such awards
without regard to any provisions regarding the effect of a termination of
employment on such awards but otherwise subject to the terms and conditions set
forth therein; provided, however, to the extent such treatment would not cause a
violation of Section 409A of the Code (as defined below), if the award agreement
for any outstanding restricted stock unit, performance share unit or other
equity-based award granted to you after the Effective Date provides for any
accelerated vesting or settlement, to the extent applicable to you, such
provisions will supersede the vesting and settlement timing set forth in this
Section 6(e)(5).”

4. General Provisions.

(a) The provisions of Sections 10 and 11 of the Current Agreement shall apply
equally to this Amendment.

(b) Consideration. This Amendment is in consideration of the mutual covenants
contained in it. You and the Company acknowledge the receipt and sufficiency of
the consideration to this Agreement and intend this Agreement to be legally
binding.

(c) Counterparts. This Amendment may be executed in counterparts, each of which
will constitute an original and all of which, when taken together, will
constitute one agreement.

 

-3-



--------------------------------------------------------------------------------

Very truly yours, VOYA FINANCIAL., INC. By:  

/s/ Kevin Silva

Name:   Kevin Silva Title:   Executive Vice President and Chief Human Resources
Officer

AGREED AND ACKNOWLEDGED:

 

/s/ Rodney O. Martin, Jr.

Rodney O. Martin, Jr.,

Chairman and Chief Executive Officer

 

-4-